ORDER
PER CURIAM.
Teresa W. Jeffery (Plaintiff) appeals from the judgment of the trial court upon a jury verdict in favor of Cristine D. Senseman (Defendant). Plaintiff filed a claim for alienation of affections against Defendant, who filed a counterclaim for slander. The jury returned a verdict in favor of Defendant and against Plaintiff on Plaintiffs alienation of affections claim and also found in favor of Defendant on Defendant’s counterclaim for slander awarding her $125,000 in actual damages and *773$50,000 in punitive damages. Plaintiff contends the trial court erred in (1) denying her motions for directed verdict and for judgment notwithstanding the verdict on Defendant’s counterclaim because Defendant failed to make a submissible case, (2) overruling her objections to testimony about statements made by Plaintiffs husband because the statements were hearsay, (3) denying her motion for a mistrial, (4) overruling her objections to the verdict directing instruction, and (5) denying her motion for remittitur because the judgment is grossly excessive.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detañed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).